Exhibit 10.1 Execution Version First Amendment To Revolving Credit and Term Loan Agreement This FIRST AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT (this “First Amendment”) is entered into as of January 22, 2008, by and among:Centerline Holding Company and Centerline Capital Group Inc. (collectively, the “Borrowers”); those Persons listed as Guarantors on Schedule 1 hereto (each, a “Guarantor,” and, collectively, the “Guarantors”); and those Lenders constituting the Required Lenders, each as set forth on a counterpart signature page hereto, substantially in the form of Schedule 2 hereto (the “Required Lenders”). RECITALS Reference is made to the following facts that constitute the background of this First Amendment: A. The parties hereto, among others, have entered into that certain Revolving Credit and Term Loan Agreement, dated as of December 27, 2007 (as amended, restated, supplemented or otherwise modified from time to time, the “Loan Agreement”).Capitalized terms used herein and not otherwise defined herein shall have the same meanings herein as ascribed to them in the Loan Agreement; B. The Borrowers, the Guarantors and the Required Lenders desire to amend Section 4.2.3 of the Loan Agreement to correct a scrivener’s error and to conform to the understanding of the parties with respect to such provision. NOW, THEREFORE, in consideration of the foregoing recitals and of the representations, warranties, covenants and conditions set forth herein and in the Loan Agreement, and for other valuable consideration the receipt and adequacy of which is hereby acknowledged, the parties hereto agree as follows: Section 1.The Loan Agreement is hereby amended as follows: (a) Section 4.2.3(b) is hereby deleted and replaced in its entirety with the following: (b)All payments made pursuant to subclause (ii) of Section 1) of Schedule 4.2.2, pursuant to clause (c) of Section 4.2.2, shall be applied (a) first, to fund the Unfunded Escrow until the remaining balance of the Unfunded Escrow equals zero Dollars, and (b) second, to repay the outstanding principal amount of the Term Loan (to be applied to installments of the Term Loan in direct order of maturity) pro rata among the Lenders in accordance with their respective Term Loan Commitment Percentages. (b) Section 4.2.3(c) is hereby deleted and replaced in its entirety with the following: (c) All payments made pursuant to subclauses (i) and (iii) of Section 1), Section 2) and Section 3) of Schedule 4.2.2, pursuant to clause (c) of Section 4.2.2, and all payments made pursuant to clauses (d) and (e) of Section 4.2.2, shall be applied to repay the outstanding principal amount of the Term Loan (to be applied to installments of the Term Loan in direct order of maturity) pro rata among the Lenders in accordance with their respective Term Loan Commitment Percentages. Section 2.Representations and Warranties.The Borrowers and Guarantors, jointly and severally, represent and warrant to the Lenders, the Swingline Lender, the Issuing Bank and the Administrative Agent as of the date of this First Amendment that: (a) no Default is in existence from and after, or will result from, the execution and delivery of this First Amendment, or the consummation of any transactions contemplated hereby; (b) each of the representations and warranties of the Borrowers and the Guarantors in the Loan Agreement and the other Loan Documents is true and correct in all material respects on the effective date of this First Amendment (except for representations and warranties limited as to time or with respect to a specific event, which representations and warranties shall continue to be limited to such time or event); and (c) this First Amendment and the Loan Agreement are legal, valid and binding agreements of the Borrowers and the Guarantors and are enforceable against them in accordance with their terms. Section 3.Ratification.Except as hereby amended, the Loan Agreement, all other Loan Documents and each provision thereof are hereby ratified and confirmed in every respect and shall continue in full force and effect, and this First Amendment shall not be, and shall not be deemed to be, a waiver of any Default or of any covenant, term or provision of the Loan Agreement or the other Loan Documents.In furtherance of the foregoing ratification, by executing this First Amendment in the spaces provided below, each of the Guarantors, on a joint and several basis, hereby absolutely and unconditionally (a) reaffirms its obligations under the Guaranties, and (b) absolutely and unconditionally consents to (i) the execution and delivery by the Borrowers of this First Amendment, (ii) the continued implementation and consummation of arrangements and transactions contemplated by the Loan Agreement (including, without limitation, as amended or waived hereby) and the other Loan Documents, and (iii) the performance and observance by each Borrower and each Guarantor of all of its respective agreements, covenants, duties and obligations under the Loan Agreement (including, without limitation, as amended hereby) and the other Loan Documents. Section 4.Conditions Precedent.The agreements set forth in this First Amendment are conditional and this First Amendment shall not be effective until receipt by the Administrative Agent of a fully-executed counterpart of this First Amendment. Section 5.
